DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2011/0127500 A1, prior art of record) in view of Kim et al. (US 2015/0188093 A1).
Regarding claim 1, Ko discloses an organic light-emitting display apparatus (e.g. figure 2) comprising:
a substrate (e.g. substrate 100);
a thin film transistor disposed on the substrate (e.g. thin film transistor 120 within the “B” region, ¶ [0030]);
a via insulating layer covering the thin film transistor (e.g. via insulating layer 115, ¶ [0038]) and comprising a via hole (e.g. via hole 130 formed in the “B” region, ¶ [0039]);
a pixel electrode disposed on the via insulating layer (e.g. pixel electrode 301 of 300C, ¶ [0027]) and electrically connected to the thin film transistor through the via hole (e.g. as seen in figure 2, and disclosed in ¶ [0039]), the pixel electrode has an upper surface (e.g. upper surface of pixel electrode 301 of 300C), a lower surface (e.g. lower surface of pixel electrode 301 of 300C), and a side surface connecting the upper surface and the lower surface (e.g. side surfaces of pixel electrode 301 of 300C that connects upper surface of 301 with lower surface of 301);
a first protection layer disposed at an edge of the pixel electrode but not between the lower surface of the pixel electrode and the via insulating layer (e.g. as seen in figure 2, the first protection layer 305 in region “B” is at an edge of portion of the pixel electrode 301 of 300C, but not between the lower surface of portion 301 and the via insulating layer 115), and that includes an insulating material and that surrounds the pixel electrode (e.g. first protection layer 305, seen in figure 2 to have portions surrounding peripheral regions of the pixel electrode 301 of 300C, and disclosed in ¶ [0044] and [0056] to include an insulating material);
a pixel-defining layer in contact with a top surface of the pixel electrode (e.g. as seen in figure 2, pixel-defining layer 500 contacts a portion of the top surface of the pixel electrode 301 of 300C in region “B”) and to comprise an opening through which the upper surface of the pixel electrode is exposed (e.g. upper surface of pixel electrode 301 of 300C is exposed through the opening between the pixel-defining layer 500, in which layers 320 and 340 are formed), wherein the opening defines a light emitting area (as seen in figure 2, the opening of the pixel defining layer 500 in region “B” above the pixel electrode 301 of 300C defines a light emitting area);
an opposite electrode facing the pixel electrode (opposite electrode 340, ¶ [0029]); and
an intermediate layer disposed between the pixel electrode and the opposite electrode (e.g. intermediate layer 320),
wherein the first protection layer is in contact with the side surface of the pixel electrode and a top surface of the via insulating layer (as seen in figure 2, the first protection layer 305 in the “B” region is in contact with the 
wherein the pixel-defining layer covers the first protection layer and is in contact with the via-insulating layer (as seen in figure 2, pixel-defining layer 500 in the “B” region covers the upper surface of first protection layer 305 and is in direct contact with the via-insulting layer 115),
wherein the first protection layer does not overlap the light emitting area (as seen in figure 2, the first protection layer 305 is outside of, and does not overlap, the light emitting area defined by the opening of the pixel defining layer 500 over the pixel electrode 301 of 300C in the “B” region).
Ko is silent with respect to disclosing the opposite electrode is in contact with the via insulating layer in a region beyond the end of the pixel electrode. Ko is also silent with respect to disclosing the pixel-defining layer is in contact with the via-insulating layer between the first protection layer and the opposite electrode.
Kim discloses an analogous device (e.g. figure 4), comprising an analogous opposite electrode in contact with an analogous via insulating layer in a region beyond the end of a pixel electrode (as seen in figure 4, opposite electrode 350 is in contact with via insulating layer 320 in a region beyond the lateral end of the pixel electrode 331, ¶ [0060]), and a pixel-defining layer is in contact with the via-insulating layer between a first protection layer and the opposite electrode (as seen in figure 4, the pixel-defining layer 361 is in contact with the via-insulating layer 320 between the lateral end of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ko such that the opposite electrode is in contact with the via insulating layer in a region beyond the end of the pixel electrode, and the pixel-defining layer is in contact with the via-insulating layer between the first protection layer and the opposite electrode, since Ko discloses the opposite electrode to be formed over the pixel defining layer and the protection layer, and Kim discloses an analogous device comprising an analogous opposite electrode formed over a pixel defining layer and analogous protection layer such that the opposite electrode is in contact with the via insulating layer in a region beyond the end of the pixel electrode, and the pixel-defining layer is in contact with the via-insulating layer between the first protection layer and the opposite electrode. One would have been motivated to modify the device of Ko in the claimed manner in order to form a waveguide structure to help direct emitted light from the light-emitting layer of the pixel (e.g. as discussed by Kim, ¶ [0037]).

Regarding claim 4, Ko in view of Kim disclose the organic light-emitting display apparatus of claim 1, as cited above, wherein a center of the pixel electrode coincides with a center of the opening (Ko: as seen in figure 2, a center of the pixel electrode 301 of 300C in region “B” coincides with a center of the opening of the pixel-defining layer 500 over the pixel electrode 301 in region “B”)

Regarding claim 9, Ko in view of Kim disclose the organic light-emitting display apparatus of claim 1, wherein the first protection layer (Ko: 305) comprises an inorganic insulating material or an organic insulating material (Ko: as disclosed in ¶ [0044] and [0056]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kim, as applied to claim 1 above, and further in view of Funamoto et al. (US 2005/0285509 A1, prior art of record).
Regarding claim 10, Ko in view of Kim disclose the organic light-emitting display apparatus of claim 1, as cited above, wherein the first protection layer comprises an inclined inner lateral surface and an inclined outer lateral surface (Ko: e.g. as seen in figure 2, the cross section of the first protection layer 305 has an inner lateral edge surface and an outer lateral edge surface that are both inclined in a vertical direction relative to the horizontal direction of the top surface of the underlying substrate 100).
Ko and Kim are silent with respect to explicitly disclosing the first protection layer has a shape of a closed loop in a plan view.
Funamoto discloses an analogous device (e.g. figures 2B and 3A), wherein a first protection layer has a shape of a closed loop in a plan view (e.g. as seen in figure 2B, first protection layer 149 has a shape of a closed loop in the plan view. Also, the periphery edges (outlines) of protection layer 149a also has a shape of a closed loop in the plan view).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kim,  as applied to claim 1 above, and further in view of Hou et al. (US 2016/0293683 A1, prior art of record).
Regarding claim 26, Ko in view of Kim disclose the organic light-emitting display apparatus of claim 1, as cited above, but do not disclose a thickness of the first protection layer is substantially a same as a thickness of the pixel electrode.
Hou discloses an analogous device (e.g. figure 2), wherein a thickness of an analogous first protection layer is substantially a same as a thickness of the pixel electrode (as seen in figure 2, the thickness of the first protection layer 2012 is substantially the same as the thickness of the pixel electrode 202, ¶ [0034]).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 16, 2021